Citation Nr: 0301388	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic pulmonary 
disability to include chronic obstructive pulmonary 
disease and shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active service from July 1952 to July 
1962, and from September 1966 to November 1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, 
in pertinent part, denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chronic pulmonary 
disorder to include chronic obstructive pulmonary disease 
(COPD) and shortness of breath.  The veteran appealed, and 
in March 2002, the Board undertook additional steps to 
develop the evidence.  


FINDING OF FACT

The veteran does not have a chronic pulmonary disorder to 
include COPD and shortness of breath, as a result of an 
injury, or aggravation of an injury, attributable to VA 
hospitalization or medical treatment.


CONCLUSION OF LAW

Compensation for a chronic pulmonary disorder, to include 
COPD and shortness of breath, under 38 U.S.C.A. § 1151 is 
not established.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.358 (as in effect prior to October 7, 
1997), 3.800 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, although the RO did not have the benefit of the 
explicit provisions of the VCAA or the implementing 
regulations at the time of the decision on appeal, the 
Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's October 1998 decision 
that the evidence did not show that the criteria had been 
met for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a chronic pulmonary disorder to include COPD 
and shortness of breath.  He was again notified of the 
criteria required for compensation in the May 1999 
statement of the case (SOC), and the December 1999 and May 
2001 supplemental statements of the case (SSOC's).  
Therefore, the rating decision, as well as the SOC and 
SSOC's, informed the appellant of the relevant criteria.  
VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
the SOC and the SSOC's sent to the appellant informed him 
of the information and evidence needed to substantiate 
this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in April 2002, 
the Board sent the veteran a letter notifying him that it 
was developing additional evidence concerning his appeal, 
and requested that he identify all sources of treatment 
for his chronic pulmonary disorder, to include COPD.  The 
veteran submitted two authorizations for release of 
records, naming Dr. Perez and Dr. Rumbach as having 
relevant treatment reports.  Records of treatment from 
both physicians were subsequently obtained, and have been 
associated with the claims file.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
has obtained VA and non-VA treatment reports.  The veteran 
has not asserted that any relevant evidence has not been 
associated with the claims file, or that any additional 
development is required.  Finally, the Board finds that, 
given the medical evidence discussed below, to include 
competent opinions of record which are dated prior to the 
VA treatment in issue, and which link the veteran's COPD 
to tobacco abuse, further development is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4).  Based on the foregoing, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


II.  38 U.S.C.A. § 1151 

The appellant claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chronic pulmonary 
disorder to include chronic obstructive pulmonary disease 
(COPD) and shortness of breath, under the provisions of 
38 U.S.C.A. § 1151.  In essence, he maintains that he has 
a chronic pulmonary disorder that was caused or hastened 
by medical care at the Ft. Meade, South Dakota, VA Medical 
Center (VAMC).  Specifically, he argues that VA gave him a 
CPAP machine, without an accompanying humidifier, and that 
this caused or aggravated a chronic pulmonary disorder.  

The Board initially notes that in May 1997, the RO 
received the appellant's claim for compensation for a 
chronic pulmonary disorder under 38 U.S.C.A. § 1151.  
Subsequent to the filing of his claim, Congress amended 
section 1151 to reincorporate a fault requirement, 
however, Congress specifically provided that the 
amendments to 38 U.S.C.A. § 1151 would be applicable to 
all claims filed on or after October 7, 1997.  Pub. L. No. 
104-21, § 422(a), 110 Stat. 2926 (1996).  As the appellant 
filed his claim prior to that date, this version of the 
amended regulation does not apply, and Board will consider 
the appellant's claim without regard to fault or 
negligence of VA.  See Brown v. Gardner, 115 S.Ct. 552 
(1993); Jones v. West, 12 Vet. App. 460, 463 (1999); 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).
In this regard, in October 1998, the RO denied the claim 
on the basis of the criteria set forth in 38 U.S.C.A. 
§ 1151, and in the provisions of 38 C.F.R. § 3.358, as 
they existed prior to the aforementioned amendments.  
These versions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
allowed compensation for additional disability resulting 
from VA medical or surgical treatment except for 
"necessary consequences" of such treatment, defined as 
consequences which were certain to result or were intended 
to result from the treatment.  

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results 
in additional disability to the veteran, compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (as in effect prior 
to October 7, 1997).

VA's General Counsel has held that for claims filed prior 
to October 1, 1997, the provisions of 38 U.S.C.A. § 1151 
apply to VA's failure to diagnose and/or treat a pre-
existing condition.  Disability or death due to a pre-
existing condition may be found to have occurred "as a 
result of" VA treatment only if " a physician exercising 
the degree of skill or care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death."  VAOPGCPREC 5-
2001, 66 Fed. Reg. 33,309-33,313 (2001).

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged 
by the claimant. As a general matter, however, entitlement 
to benefits based on such claims would ordinarily require 
a determination that: (1) VA failed to diagnose and/or 
treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) 
the veteran suffered disability or death which probably 
would have been avoided if proper diagnosis and treatment 
had been rendered.  Id.

In determining that additional disability exists, the 
following considerations will govern: (1) the physical 
condition immediately prior to the disease or injury will 
be compared with the subsequent physical condition 
resulting from the disease or injury; as applied to 
medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve; and (2) compensation will not be payable under 38 
U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which hospitalization was 
authorized.  See 38 C.F.R. § 3.358(b) (as in effect prior 
to October 7, 1997).

In determining whether such additional disability resulted 
from a disease or an injury, or aggravation, as a result 
of hospitalization, medical or surgical treatment, the 
following considerations will govern: (1) it will be 
necessary to show that the additional disability is 
actually the result of such disease or injury (or 
aggravation) and not merely coincidental therewith; (2) 
the mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury 
(or aggravation); and (3) compensation is not payable for 
the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, 
or were intended to result from, the examination or 
medical or surgical treatment administered.  38 C.F.R. § 
3.358(c) (as in effect prior to October 7,1997).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical 
treatment, hospitalization or the pursuit of a course of 
vocational rehabilitation under any law administered by 
the Department of Veterans Affairs and not the result of 
his (or her) own willful misconduct, disability or death 
compensation, or dependency and indemnity compensation 
will be awarded for such disease, injury, aggravation, or 
death as if such condition were service connected.  See 38 
C.F.R. § 3.800.

The medical evidence consists of reports from the medical 
facility at Ellsworth Air Force Base (EAFB), VA outpatient 
treatment, examination and hospital reports, and reports 
from private health care providers.  The EAFB records, 
dated between 1976 and 1994, show that between April and 
May of 1989, the veteran was noted to be a smoker, with a 
smoking history of approximately two to three packs of 
cigarettes daily, and a 40+ pack/year history of usage.  
The assessments included "Obvious chronic obstructive 
pulmonary disease secondary to tobacco abuse."  Between 
May 1989 and 1994, he was treated for a variety of 
complaints, with diagnoses that included obesity, tobacco 
abuse and COPD.

Reports from Gary R. Carlson, dated between July 1992 and 
September 1994, show that the veteran was treated for 
complaints of sleep apnea in July 1992.  In May 1994, he 
was treated for complaints of hoarseness and crusting.  He 
was noted to be using a CPAP machine without 
humidification.  Intense humidification was recommended.  
A September 1994 report indicates that his voice was 
"essentially normal."

An April 1993 note from a nurse at the VA Medical Center 
(VAMC) in Denver, Colorado, shows that she noted the 
veteran's complaints of "cold lungs" after using his CPAP 
machine, and that she had spoken to a physician about his 
complaints.  She further indicated that the physician had 
recommended use of a room humidifier with a heater in it.  

Outpatient and hospital treatment reports from the VAMC in 
Ft. Meade, South Dakota, dated between August 1992 and 
March 1996, show that in August 1992, the veteran was 
hospitalized for treatment of complaints of sleep 
difficulties.  He was noted to have a 120 pack/year 
smoking history, with reported cessation of smoking four 
to five years ago.  He diagnoses included sleep apnea, 
chronic sinus and nasal infection, morbid obesity and 
COPD.  He underwent a sleep study in December 1992 to 
evaluate CPAP treatment for nocturnal desaturation.  He 
was hospitalized for difficulty breathing in April 1994 
and was noted to be on CPAP therapy.  A smoking history of 
31/2 packs per day for 40 years (alternatively recorded as 
43 years) was noted.  His diagnoses included "anatomically 
narrow airways due to morbid obesity," sleep apnea, morbid 
obesity, and COPD.  Between April 1995 and March 1996, he 
was treated for a variety of complaints, with diagnoses 
that included obesity, sleep apnea and COPD.  

Records from Ernesto J. Perez, M.D., dated between 2000 
and 2002, show treatment for a variety of symptoms, 
including respiratory symptoms, with a September 2001 
report noting use of a CPAP.  The assessments included 
sleep apnea and chronic COPD.   

Records from Mark J. Rumbaugh, M.D., dated between 1999 
and 2002, show that the veteran was using a CPAP 
machine/home oxygen, and that he received treatment for 
diagnoses that included COPD and sleep apnea.

The Board finds that the claim must be denied.  The claims 
file does not contain a competent opinion linking a 
chronic pulmonary disorder, to include COPD and shortness 
of breath, to any VA treatment.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (as in effect prior to October 7, 1997); 
VAOPGCPREC 5-2001.  In this regard, EAFB records dated in 
1989 show that the veteran was noted to have COPD.  This 
is several years prior to the veteran's treatment at Ft. 
Meade VAMC, and the Ft. Meade VAMC records show that the 
veteran was noted to have COPD upon his first admission in 
1992.  The Board further notes that the veteran is noted 
to have a longstanding history of tobacco use, and the 
only competent opinions on the etiology of the veteran's 
COPD are found in the 1989 EAFB records.  These opinions 
state that the veteran's COPD is secondary to his tobacco 
abuse.  Accordingly, the preponderance of the evidence is 
against the claim, and it must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his assertion that he 
has a chronic pulmonary disorder, to include COPD and 
shortness of breath, as a result of VA treatment.  
However, the appellant, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion on 
this matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, these arguments do not provide a factual 
predicate upon which compensation may be granted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation under 38 U.S.C.A. § 1151 is not warranted. As 
such, the Board finds no reasonable basis upon which to 
predicate a grant the benefit sought on appeal.

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation for a chronic pulmonary disorder, to include 
COPD and shortness of breath, under the provisions of 38 
U.S.C.A. § 1151 is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

